         Case 1:05-cr-01115-ER Document 287 Filed 07/12/21 Page 1 of 33




From: Ulysses T. Ware



To: The Office of the District Clerk (SDNY)



Date: July 11, 2021


RE: Filing the enclosed pleadings on the 04cr1224 (SDNY) and 05cr1115 (SDNY) dockets.



        Please file the enclosed pleading and please properly and correctly identify the enclosed
as a pleading rather than a “letter”:

       Re: Ulysses T. Ware’s July 11, 2021, Supplemental Memorandum of Law #1.0 to
                       Rule 33 Motion for a New Trial (Dkt. 263) (#39)


       Relief requested by July 14, 2021, at 12:00 noon.


on the applicable dockets.



/s/ Ulysses T. Ware




Page 1 of 33
July 11, 2021
Supplemental Memorandum of Law #1.0 to Dkt.263 (Rule 33 Motion for a New Trial)
          Case 1:05-cr-01115-ER Document 287 Filed 07/12/21 Page 2 of 33




             Case Nos. 04cr1224 (SDNY) and 05cr1115 (SDNY) (#36)
Submitted on July 11, 2021, by email to: Temporary_Pro_Se_Filing@nysd.uscourts.gov


/s/ Ulysses T. Ware
Ulysses T. Ware, individually, and as
the legal representative for the estate
of third-party surety Mary S. Ware.
123 Linden Blvd., Suite 9-L
Brooklyn, NY 11226
(718) 844-1260 phone
utware007@gmail.com

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
United States of America, et al.,
       Plaintiff, Petitioner,
       Cross Respondent,

        v.

Ulysses T. Ware, et al.,
       Defendant, Respondent,
       And Cross Petitioner.
         Ulysses T. Ware’s July 11, 2021, Supplemental Memorandum of Law #1.0 to
                         Rule 33 Motion for a New Trial (Dkt. 263) (#39)


       Relief requested by July 14, 2021, at 12:00 noon.

                                       Certificate of Service
I Ulysses T. Ware certify that I have this 11th day of July 2021 served the persons listed below with a
copy of this pleading:

        AUSA Jeffrey R. Ragsdale, Counsel DOJ’s Office of Professional Responsibility
        AUSA Melissa Childs, AUSA John M. McEnany, Acting USA Audrey Strauss
        USAG The Hon. Merrick Garland



Page 2 of 33
July 11, 2021
Supplemental Memorandum of Law #1.0 to Dkt.263 (Rule 33 Motion for a New Trial)
          Case 1:05-cr-01115-ER Document 287 Filed 07/12/21 Page 3 of 33




                            Supplemental Memorandum of Law #1.0 to
                           Rule 33 Motion for a New Trial (Dkt. 263) (#39).

                                                       I.

A.      Governing Legal Principles: The Legal Standards.
        “Brady requires that the government disclose material evidence favorable1 to a criminal

defendant.” United States v. Mahaffy, 693 F.3d 113, 127 (2d Cir. 2012) (citation omitted).


        “Evidence is favorable if it is either exculpatory or impeaching, ... and it is material if ‘there

is a reasonable probability that, had the evidence been disclosed to the defense, the result of the

proceeding would have been different.’” Id.2 (citations omitted). “[T]he adjective [reasonable] is

important.” Kyles v. Whitley, 514 U.S. 419, 434 (1995). “[A] showing of materiality does not

require demonstration by a preponderance that disclosure of the suppressed evidence would

have resulted ultimately in the defendant’s acquittal.” Id.; accord Mahaffy, 693 F.3d at 127. Nor


1
  In both United State v. Ware, 04cr1224 (August 10, 2007, Dkt. 32 at page 2)( Sweet, J.) and in Id.,
05cr1115 (SDNY) (May 19, 2006, Dkt. 17, Tr. 5-9) (Pauley, J.), (the “Brady Orders”), the Government was
ordered to disclose all Brady evidence “prior to trial.” Specific written Brady court orders were willfully,
in bad faith, intentionally, and deliberately disobeyed and are currently being actively resisted by the
Government’s lawyers (Acting USA Audrey Strauss, AUSAs Melissa Childs and John M. McEnany) and
agents to deprive Mr. Ware of a fair trial as an intentional criminal overt act in furtherance of the
retaliatory Jim Crow racially-motivated hate crime RICO money laundering and obstruction of justice
conspiracy, (the “Jim Crow Conspiracy”), that involved as indirect and/or direct knowing and willful
participants UNINDICTED CO-CONSPIRATORS District Judges Robert W. Sweet (deceased), William H.
Pauley, III (deceased), Leonard B. Sand (deceased), and Barbara S. Jones; Circuit Judges Peter W. Hall,
Robert D. Sack, Amalya L. Kearse, Robert A. Katzmann (deceased); and Judges Colleen McMahon, Andrew
J. Peck, Michael H. Dolinger, Kent J. Dawson, Thomas W. Thrash, Jr., Margaret H. Murphy, Joyce Bihary, C.
Ray Mullins, Wendy L. Hagenau, Gerald B. Tjoflat, Stanley Marcus, Charles R. Wilson, Adelburto Jordan,
Loretta Preska, Linda T. Walker, Orinda D, Evans, Gerrilyn G. Brill, and Clayton Scofield; Government
prosecutors employed by the USAO; and SEC lawyers Jeffrey B. Norris, Spencer C. Barasch, John C. Martin,
Stephen Webster, Robert Hannan, Steven Korotash, William Smith-Grieg, Joan E. McKown, and others.

2
 See Dkt. 273, 274, and 275 (05cr1115) for undisclosed and deliberately concealed and suppressed material Brady
exculpatory evidence withheld by the Government’s lawyers.

Page 3 of 33
July 11, 2021
Supplemental Memorandum of Law #1.0 to Dkt.263 (Rule 33 Motion for a New Trial)
          Case 1:05-cr-01115-ER Document 287 Filed 07/12/21 Page 4 of 33




is materiality a sufficiency of the evidence test—“[a] defendant need not demonstrate that after

discounting the inculpatory evidence in light of the undisclosed evidence, there would not have

been enough left to convict.” Kyles, 514 U.S. at 434-35. Instead, “a conviction must be reversed

‘upon a showing that the favorable evidence could reasonably be taken to put the whole case

in such a different light as to undermine confidence in the verdict.’” Mahaffy, 693 F.3d at 127;

accord Kyles, 514 U.S. at 434. (emphasis added).3


        When “deciding whether to grant a motion for a new trial,” unlike when deciding a Rule

29 motion, “the judge is not required to review the evidence in the light most favorable to the

prosecution.” United States v. Walker, 289 F. Supp. 3d 560, 567 (S.D.N.Y. 2018).                      “The

prosecution, which alone can know what is undisclosed, must be assigned the consequent

responsibility to gauge the likely net effect of all such evidence and make disclosure when the

point of ‘reasonable probability’ is reached. This in turn means that the individual prosecutor

has a duty to learn of any favorable evidence known to the others acting on the government’s

behalf in the case, including the police.” Kyles, 514 U.S. at 437. (emphasis added).


        The prosecutor’s good or bad faith is irrelevant: “the prosecution’s responsibility for

failing to disclose known, favorable evidence rising to a material level of importance is




3
  See Dkt. 273: the intentionally and willfully suppressed and concealed favorable SEC Brady Email that
“put the case in a different light.” Had the 05cr1115 grand jury and trial juries been presented with Dkt.
273 and the suppressed and concealed favorable testimony of the five (5) Caucasian SEC lawyers involved
in its Las Vegas 03-0831 D. NV pre-textual litigation there is no possibility that a reasonable and rational
all-white jury would have voted to convict Mr. Ware on fabricated conspiracy charges. The SEC and the
Government’s lawyers and Judges Pauley and Dawson would have been exposed for their illegal collusion
and conspiracy to frame Mr. Ware in furtherance of the criminal objectives of the Jim Crow Conspiracy.

Page 4 of 33
July 11, 2021
Supplemental Memorandum of Law #1.0 to Dkt.263 (Rule 33 Motion for a New Trial)
          Case 1:05-cr-01115-ER Document 287 Filed 07/12/21 Page 5 of 33




inescapable.” Id. at 438. “This Case means, naturally, that ... ‘[t]he prudent prosecutor will resolve

doubtful questions in favor of disclosure.’ This is as it should be.” Id. at 439 (citation omitted).

Doing so “will tend to preserve the criminal trial, as distinct from the prosecutor’s private

deliberations, as the chosen forum for ascertaining the truth4 about criminal accusations.” Id. at

440 (citations omitted).


        The materiality of suppressed evidence is “considered collectively, not item-by-item.” Id.

at 436.5 “[T]he government cannot satisfy its Brady obligation to disclose exculpatory evidence

by making some evidence available and claiming the rest would be cumulative.” Carriger v.

Stewart, 132 F.3d 463, 481 (9th Cir. 1997) (en banc). Nor can the government rely on late

disclosures during trial, or mid-trial ad hoc remedies for such disclosures, to excuse suppression.



4
 The “truth” regarding 04cr1224 and 05cr1115 proceedings is that the USAO’s and SEC’s lawyers, and the
Unindicted Co-conspirators all have been and currently are active participants in the international Hobbs
Act money laundering criminal conspiracy run by NYC based LH Financial Services and unregistered
investment adviser and unregistered broker-dealer Ari Rabinowitz (i.e., government trial witness in
04cr1224). The Unindicted Co-conspirators have all knowingly and willfully aided, abetted, assisted, and
facilitated using the processes of the federal courts the laundering of billions of dollars in profits and
proceeds generated by LH Financial Services and unregistered broker-dealer Alpha Capital, AG (Anstalt),
see Exhibit #1 attached hereto.
5
 Taking the cumulative effects of Dkt. 273, 274, and 275 jointly there is no doubt that the outcome of the
trial would have been different had the jury been permitted to hear the evidence. Which is the exact
reason the Government’s lawyers deliberately and in bad faith colluded and conspired and suppressed
the evidence. The means and illegal and unconstitutional methods to obtain a false and bogus conviction
and sentence of Mr. Ware in retaliation against Mr. Ware for his refusal to not criminally violate the
federal securities laws and sign and issue fraudulent and bogus Rule 144(k) legal opinions to Judge Leonard
B. Sand’s clients, the 02cv2219 (SDNY) plaintiffs, judicially admitted and confessed 15 USC 77b(a)(11)
statutory underwriters and unregistered broker-dealers legally ineligible for any Rule 144(k) or other
exemption to the strict-liability registration requirements of Section 5 of the 1933 Securities Act. Cf., SEC
Release 33-7190 n. 17 (1995); see also Berckeley, 455 F.3d at 220 (same) (Section 2(a)(11) statutory
underwriters required to register with the SEC all distribution [public offering] of securities pursuant to
Section 5). (emphasis added).

Page 5 of 33
July 11, 2021
Supplemental Memorandum of Law #1.0 to Dkt.263 (Rule 33 Motion for a New Trial)
            Case 1:05-cr-01115-ER Document 287 Filed 07/12/21 Page 6 of 33




See United States v. Thomas, 981 F. Supp. 2d 229, 239-40 (S.D.N.Y. 2013). Collective analysis

requires assessing the effect of the entire iceberg, not merely the tip disclosed at trial.

Collectively, the undisclosed evidence is material under Brady if “there is ‘any reasonable

likelihood’ it could have ‘affected the judgment of the jury.’” Wearry v. Cain, 136 S. Ct. 1002,

1006 (2016) (quoting Giglio v. United States, 405 U.S. 150, 154 (1972), and Napue v. Illinois, 360

U.S. 264, 271 (1959)).6


          Furthermore, the Government commits a Brady violation when it fails to disclose the

crimes committed by one of its witnesses. Crivens v. Roth, 172 F.3d 991 (7th Cir. 1999)7, see n. 7,

8, infra for Zitter’s suborned perjurious testimony in 04cr1224 (SDNY) regarding his crimes in

conspiracy with District Judge Leonard B. Sand (SDNY) (deceased).8 Moreover, the government



6
    See Exhibit #1 attached hereto.

7
 At trial in 04cr1224 under brutal cross-examination by Mr. Ware, government witnesses Ari Rabinowitz,
Tr. 182-250, and Kenneth A. Zitter, Esq., both admitted and confessed to multiple criminal violations of
the federal securities laws, Sections 5, 77x, and 78ff, regarding the unregistered sale of IVG and GPMT’s
securities and other victims.

8
  At trial in 1224 Zitter, testified under brutal and devastating cross-examination by Mr. Ware as follows,
to wit:
1.        that he did not heed Ware's advice and proceeded to taking additional steps to conduct the
illegal distribution of IVG/GPMT securities, including having Ware illegally arrested and kidnapped on
September 1, 2004, GX-34 (Tr. 360-61); GX-35 (Tr. 363); GX-251 (Tr. 343);
2.        Tr. 371 (Zitter admits Ware's [09/01/2004 Atlanta, GA] arrest was illegal);
3.        Tr. 466 (Zitter stated “his motion to punish [threats of violence on Mr. Ware] for contempt.”);
4.        Tr. 468 (Zitter stated: “I know we [he and Judge Sand] took further action ... [b]ut we did take
further actions to punish you [Ware] for contempt because there were different ....”);
5.        Tr. 456 (Zitter testified that his steps were taken to compel (extort) GPMT by holding Ware in
contempt of court.
6.        Zitter testified at Tr. 457 of his steps in furtherance of the illegal [criminal] distribution of
IVG/GPMT securities as follows:
Mr. Ware: What were those steps?

Page 6 of 33
July 11, 2021
Supplemental Memorandum of Law #1.0 to Dkt.263 (Rule 33 Motion for a New Trial)
          Case 1:05-cr-01115-ER Document 287 Filed 07/12/21 Page 7 of 33




must adequately respond to a defendant’s Brady request. Id. at 997 (Cf., Dkt. 283 and 284: Mr.

Ware’s Brady requests to purported “Criminal Evidence Coordinator” AUSA John M. McEnany,

Esq. (SDNY)). Mr. McEnany has refused to respond regarding Mr. Ware’s Brady requests, even

having full knowledge of the Brady Orders entered in 04cr1224 (Dkt. 32) and 05cr1115 (Dkt. 17).9


        In sum, a Brady violation has three components: (1) the evidence must be favorable to

the accused10, (2) the government must have suppressed it, and (3) it must be material. See

Strickler v. Greene, 527 U.S. 263, 281-82 (1999); accord United States v. Rivas, 377 F.3d 195, 199

(2d Cir. 2004); United States v. Coppa, 267 F.3d 132, 140 (2d Cir. 2001).11




Zitter: We [Judge Sand and the four plaintiffs] attempted to compel [extort] you [Mr. Ware] to issue the
[GPMT free-trading] stock [in criminal violation of Section 4(1) and Sections 5, 77x, and 78ff].

Mr. Ware: How did you attempt to compel [extort] Mr. Ware to issue the stock?
Zitter: By applying to [Judge Sand] to hold you in civil contempt [kidnapping] if you [Mr. Ware] didn't
do so.

9
  “Neither party disputes that this impeachment information would have been favorable to Crivens. The
state, however, argues that no violation occurred because it did not suppress or withhold this
information deliberately and, therefore, should not be found to have violated the first aspect of
the Brady test. We disagree. The state failed to respond adequately to Crivens' request.”
10
   The Government’s lawyers conspired and did knowingly, willfully, and in bad faith concealed and
suppressed numerous items of material Brady exculpatory evidence ordered to be disclosed “prior to
trial.” See Dkt 273, 274, and 275.

11
   Dkt. 273, 274, and 275 have been suppressed to this day. The Government has never disclosed the
Brady evidence regarding the 05cr1115 and 04cr1224 proceedings; the evidence was clearly favorable to
Mr. Ware’s litigation position there was not conspiracy and there was no securities fraud (1115); and there
was no legal requirement to issue Rule 144(k) legal opinions to Section 2(a)(11) statutory underwriters
(1224); and the evidence was without any doubt material. Which is why the Government’s lawyers in bad
faith and deliberately suppressed any evidence that undermined or impeached it risible and bogus trial
theory.


Page 7 of 33
July 11, 2021
Supplemental Memorandum of Law #1.0 to Dkt.263 (Rule 33 Motion for a New Trial)
            Case 1:05-cr-01115-ER Document 287 Filed 07/12/21 Page 8 of 33




          Under Rule 16(a), the government has a legal duty and obligation to disclose, on

request, "any relevant written or recorded statements made by the defendant ... within the

possession, custody, or control of the government, the existence of which is known, or by the

exercise of due diligence may become known, to the attorney for the government." Fed. R. Crim.

P. 16(a)(1)(A).12 Statements covered by Rule 16(a)(1)(A) include written correspondence to third

persons that come into the possession of the government.13 See United States v. Caldwell, 543

F.2d 1333, 1352-53 (D.C.Cir.1974), cert. denied, 423 U.S. 1087, 96 S.Ct. 877, 47 L.Ed.2d 97

(1976); United States v. Bailleaux, 685 F.2d 1105, 1113 (9th Cir.1982) (custody requirement

satisfied when tape was in possession of FBI). The Rule imposes no disclosure obligation,

however, when the evidence is in the hands of a person who is not a government agent, and the

government has no reason to suspect that the evidence exists. See, e.g., Thor v. United

States, 574 F.2d 215, 220-21 (5th Cir.1978) (federal government did not violate 16(a) when

evidence was in the control of local police).


          The duty of disclosure created by Rule 16(a) continues throughout the trial, so that "[i]f,

prior to or during trial, a party discovers additional evidence or material previously requested or


12
  The USAO’s lawyers had a Rule 16 duty to disclose all statements of alleged co-defendant Jeremy Jones
made to the Securities and Exchange Comm’n, (the “SEC”), that were favorable (exculpatory) to Mr. Ware.
Jones and the Government’s 05cr1115 trial witnesses, Carlton Epps, Myron Williams, Elrico Sadler, and
Charles H. Jackson, (the “Employees”) all made statements to the that SEC, that were “believed by the
Comm’n” (quoting disgraced former SEC lawyer Jeffrey B. Norris in an official SEC email sent to Jones
before trial in 05cr1115 that informed Jones that “ … the reason you and the [E]mployees were not added
to the Comm’n’s Las Vegas lawsuit is that we believed your deposition testimony that you were not
involved in any conspiracy with Mr. Ware and would not have gotten involved had you known about it
….”) (emphasis added), (the “SEC Brady Email”).

13
     See Exhibit #1-16, Rule 16 violation by the Government (04cr1224).

Page 8 of 33
July 11, 2021
Supplemental Memorandum of Law #1.0 to Dkt.263 (Rule 33 Motion for a New Trial)
          Case 1:05-cr-01115-ER Document 287 Filed 07/12/21 Page 9 of 33




ordered, which is subject to discovery or inspection under this rule, such party shall promptly

notify the other party or that other party's attorney or the court of the existence of the additional

evidence or material." Fed R. Crim. P. 16(c); see also United States v. Stevens, 985 F.2d 1175,

1180 (2d Cir.1993). The "duty of `prompt notification'" is satisfied if the prosecutor tells the

defendant about the statement as soon as the prosecutor becomes aware of it. United States v.

Ferrer-Cruz, 899 F.2d 135, 140 (1st Cir.1990). If the government has failed to meet its obligations

under Rule 16(a)(1)(A), a new trial will be required only if the defendant can show "that the

failure to disclose caused him substantial prejudice." United States v. Stevens, 985 F.2d at 1181.

(emphasis added).14


B.      Conclusion.


        The Petitioner has presented overwhelming proof of willful and deliberate Brady and Rule

16 violations by the Government’s lawyers in both 04cr1224 and 05cr1115. Material Brady and

Rule 16 evidence was in bad faith and in willful violation of the Brady Orders suppressed by the

Government’s lawyers as overt acts in furtherance of the RICO Hobbs Act conspiracy to obstruct


14
   Mr. Ware was substantially prejudiced by the USAO, and SEC’s lawyers deliberate and willful and bad
faith concealment and suppression of the SEC Brady Email that was required to have been disclosed “prior
to trial” as ordered by the May 19, 2006, Dkt. 17, Tr. 5-6, Brady order (Pauley, J.) (05cr1115). Had Mr.
Ware been allowed access to the SEC Brady Email all of the government’s trial witnesses would have been
impeached and discredited with their prior statements made to the SEC under oath. Moreover, all of the
SEC’s lawyers involved in the illegal and commingled Las Vegas (03-0831 D. NV) litigation if Mr. Ware
would have not been denied his Sixth Amendment constitutional right to compel and confront them by
District Judge Pauley’s Jan. 6, 2007, Dkt. 35, order (05cr1115), with the reason the Employees were not
added to the Las Vegas litigation, the trial jury would have had two conflicting views of the Government’s
trial theory of whether or not there was a conspiracy between Mr. Ware and the Employees; and the all-
white trial jury is likely to have believed the five Caucasian SEC lawyers’ version of events over the perjured
and fabricated version suborned by the Government’s lawyer advanced by the five black Government
witnesses.

Page 9 of 33
July 11, 2021
Supplemental Memorandum of Law #1.0 to Dkt.263 (Rule 33 Motion for a New Trial)
         Case 1:05-cr-01115-ER Document 287 Filed 07/12/21 Page 10 of 33




justice and launder the criminal profits and proceeds derived from the conspiracy to commit

securities fraud being concealed by the SEC and USAO (SDNY)’s executive management and

leadership teams. (See Exhibit ##1-1 to 1-8).


        LH Financial Services and Alpha Capital, AG (Anstalt) are criminal enterprises 15 that the

Government’s lawyers were well aware of and actively aided, abetted, assisted, and facilitated

the Hobbs Act extortion of small publicly-traded companies, and the laundering of the profits and

proceeds derived from the criminal extortion conspiracy operated, directly or indirectly, by LH

Financial Services, Ari Rabinowitz, Kenneth A. Zitter, Esq., convicted felon Edward M. Grushko,

Esq., William H. Pauley, III, Leonard B. Sand, Robert W. Sweet, Colleen McMahon, David N. Kelley,

Alexander H. Southwell, Steve R. Peikin, Robert A. Katzmann, Peter W. Hall, Barbara S. Jones,

Michael J. Garcia, Joon Kim, Preet Bharara, Audrey Strauss, John M. McEnany, Melissa Childs,

Maria E. Douvas, Sarah E. Paul, Katherine Polk-Failla, Steven D. Feldman, Andrew L. Fish, Amalya

L. Kearse, Robert D. Sack, Andrew J. Peck, Michael H. Dolinger, Michael F. Bachner, Ari Kluger,

Kilpatrick, Townsend, & Stockton, LLP, Nicholas S. Goldin, Joan E. McKown, Thomas W. Thrash,

Jr., Gerald B. Tjoflat, Margaret H. Murphy, C. Ray Mullins, M. Regina Thomas, Patricia Sinback,

Joyce Bihary, Kent J. Dawson, and others known and unknown.




15
  See Exhibit #1-18: April 21, 2021, FINRA email that confirmed the unregistered broker-dealer status of
Alpha Capital, AG (Anstalt). Material Brady exculpatory evidence suppressed by the Government’s lawyers
that would have changed the outcome of the 04cr1224 (SDNY) proceedings: there would have been no
indictment of Mr. Ware had the Government’s lawyers not deliberately suppressed the unregistered
broker-dealer and Section 2(a)(11) statutory underwriter status of the 02cv2219 (SDNY) plaintiffs; Cf., SEC
Release 33-7190 n. 17 (1995) (Section 2(a)(11) statutory underwriters required to register pursuant to
Section 5 with the SEC all distribution of securities). (emphasis added)

Page 10 of 33
July 11, 2021
Supplemental Memorandum of Law #1.0 to Dkt.263 (Rule 33 Motion for a New Trial)
        Case 1:05-cr-01115-ER Document 287 Filed 07/12/21 Page 11 of 33




       The willfully and deliberately suppressed Brady and Rule 16 evidence was material to the

defense’s trial theory and issue of Government fraud and prosecutorial and judicial corruption.

Material to the defense trial theory there was no “offense” (required by 18 USC 3231) committed

as charged in the Government’s bogus and fraudulent indictments. Material to the impeachment

and undermining of the Government’s trial witnesses’ suborned perjury and fabrication of grand

jury and trial evidence. Material to establish the egregious and bad faith judicial misconduct

committed by District Judges William H. Pauley, III, Leonard B. Sand, and Robert W. Sweet in

furtherance of the criminal objectives of the Hobbs Act RICO obstruction of justice and money

laundering conspiracy’s participants’ and profits and proceeds protection.


C.     Requested relief.


       Petitioner is respectfully requesting the Court enter an Order directed to the

Government’s lawyers to file a written response in opposition to the claims and arguments

presented in Dkt. 263 (Rule 33 motion for a new trial) no later than July 14, 2021, at 12:00 noon,

and serve a copy of the same of the Petitioner at email address: utware007@gmail.com.


       Else if no written response is filed in opposition to Dkt. 263 by July 14, 2021 at 12:00 noon,

by the Government, the Court will consider and deem the Government consents to the Court

granting the Petitioner a new trial in 04cr1224 and 05cr1115 (SDNY); and the Court will reverse

and vacate the conviction and sentence entered in both 04cr1224 and 05cr1115 (SDNY); and

additionally, the Court will sua sponte, pursuant to its supervisory powers, annul and dismiss the




Page 11 of 33
July 11, 2021
Supplemental Memorandum of Law #1.0 to Dkt.263 (Rule 33 Motion for a New Trial)
        Case 1:05-cr-01115-ER Document 287 Filed 07/12/21 Page 12 of 33




04cr1224 and 05cr1115 (SDNY) indictments with prejudice for prosecutorial misconduct; and

order additional fact-finding and additional relief dependent on the fact-finding.


Respectfully submitted by:


/s/ Ulysses T. Ware
________________________________
Ulysses T. Ware (pro se)
July 11, 2021




Page 12 of 33
July 11, 2021
Supplemental Memorandum of Law #1.0 to Dkt.263 (Rule 33 Motion for a New Trial)
        Case 1:05-cr-01115-ER Document 287 Filed 07/12/21 Page 13 of 33




                                      Exhibit #1-1




Page 13 of 33
July 11, 2021
Supplemental Memorandum of Law #1.0 to Dkt.263 (Rule 33 Motion for a New Trial)
        Case 1:05-cr-01115-ER Document 287 Filed 07/12/21 Page 14 of 33




                                      Exhibit #1-2




Page 14 of 33
July 11, 2021
Supplemental Memorandum of Law #1.0 to Dkt.263 (Rule 33 Motion for a New Trial)
        Case 1:05-cr-01115-ER Document 287 Filed 07/12/21 Page 15 of 33




                                      Exhibit #1-3




Page 15 of 33
July 11, 2021
Supplemental Memorandum of Law #1.0 to Dkt.263 (Rule 33 Motion for a New Trial)
        Case 1:05-cr-01115-ER Document 287 Filed 07/12/21 Page 16 of 33




                                   Exhibit #1-4




Page 16 of 33
July 11, 2021
Supplemental Memorandum of Law #1.0 to Dkt.263 (Rule 33 Motion for a New Trial)
        Case 1:05-cr-01115-ER Document 287 Filed 07/12/21 Page 17 of 33




                                  Exhibit #1-5.1




Page 17 of 33
July 11, 2021
Supplemental Memorandum of Law #1.0 to Dkt.263 (Rule 33 Motion for a New Trial)
        Case 1:05-cr-01115-ER Document 287 Filed 07/12/21 Page 18 of 33




                                  Exhibit #1-5.2




Page 18 of 33
July 11, 2021
Supplemental Memorandum of Law #1.0 to Dkt.263 (Rule 33 Motion for a New Trial)
        Case 1:05-cr-01115-ER Document 287 Filed 07/12/21 Page 19 of 33




                                   Exhibit #1-6




Page 19 of 33
July 11, 2021
Supplemental Memorandum of Law #1.0 to Dkt.263 (Rule 33 Motion for a New Trial)
        Case 1:05-cr-01115-ER Document 287 Filed 07/12/21 Page 20 of 33




                                      Exhibit #1-7




Page 20 of 33
July 11, 2021
Supplemental Memorandum of Law #1.0 to Dkt.263 (Rule 33 Motion for a New Trial)
        Case 1:05-cr-01115-ER Document 287 Filed 07/12/21 Page 21 of 33




                                   Exhibit #1-8




Page 21 of 33
July 11, 2021
Supplemental Memorandum of Law #1.0 to Dkt.263 (Rule 33 Motion for a New Trial)
        Case 1:05-cr-01115-ER Document 287 Filed 07/12/21 Page 22 of 33




                                   Exhibit #1-9




Page 22 of 33
July 11, 2021
Supplemental Memorandum of Law #1.0 to Dkt.263 (Rule 33 Motion for a New Trial)
        Case 1:05-cr-01115-ER Document 287 Filed 07/12/21 Page 23 of 33




                                  Exhibit #1-10




Page 23 of 33
July 11, 2021
Supplemental Memorandum of Law #1.0 to Dkt.263 (Rule 33 Motion for a New Trial)
        Case 1:05-cr-01115-ER Document 287 Filed 07/12/21 Page 24 of 33




                                  Exhibit #1-11




Page 24 of 33
July 11, 2021
Supplemental Memorandum of Law #1.0 to Dkt.263 (Rule 33 Motion for a New Trial)
        Case 1:05-cr-01115-ER Document 287 Filed 07/12/21 Page 25 of 33




                                  Exhibit #1-12




Page 25 of 33
July 11, 2021
Supplemental Memorandum of Law #1.0 to Dkt.263 (Rule 33 Motion for a New Trial)
        Case 1:05-cr-01115-ER Document 287 Filed 07/12/21 Page 26 of 33




                                      Exhibit #1-13




Page 26 of 33
July 11, 2021
Supplemental Memorandum of Law #1.0 to Dkt.263 (Rule 33 Motion for a New Trial)
        Case 1:05-cr-01115-ER Document 287 Filed 07/12/21 Page 27 of 33




                                      Exhibit #1-14




Page 27 of 33
July 11, 2021
Supplemental Memorandum of Law #1.0 to Dkt.263 (Rule 33 Motion for a New Trial)
        Case 1:05-cr-01115-ER Document 287 Filed 07/12/21 Page 28 of 33




                                  Exhibit #1-15




Page 28 of 33
July 11, 2021
Supplemental Memorandum of Law #1.0 to Dkt.263 (Rule 33 Motion for a New Trial)
        Case 1:05-cr-01115-ER Document 287 Filed 07/12/21 Page 29 of 33




                                  Exhibit #1-16




Page 29 of 33
July 11, 2021
Supplemental Memorandum of Law #1.0 to Dkt.263 (Rule 33 Motion for a New Trial)
        Case 1:05-cr-01115-ER Document 287 Filed 07/12/21 Page 30 of 33




                                  Exhibit #1-17




Page 30 of 33
July 11, 2021
Supplemental Memorandum of Law #1.0 to Dkt.263 (Rule 33 Motion for a New Trial)
        Case 1:05-cr-01115-ER Document 287 Filed 07/12/21 Page 31 of 33




                                 Exhibit #1-18.1




Page 31 of 33
July 11, 2021
Supplemental Memorandum of Law #1.0 to Dkt.263 (Rule 33 Motion for a New Trial)
        Case 1:05-cr-01115-ER Document 287 Filed 07/12/21 Page 32 of 33




                                 Exhibit #18-1.2




Page 32 of 33
July 11, 2021
Supplemental Memorandum of Law #1.0 to Dkt.263 (Rule 33 Motion for a New Trial)
        Case 1:05-cr-01115-ER Document 287 Filed 07/12/21 Page 33 of 33




Page 33 of 33
July 11, 2021
Supplemental Memorandum of Law #1.0 to Dkt.263 (Rule 33 Motion for a New Trial)
